Case 0:21-cv-61437-AHS Document 1 Entered on FLSD Docket 07/15/2021 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                              CASE NO:
 SAGE EPSTEIN,

        Plaintiff,

        v.

 METHOD HEALTH, LLC.,
 a Florida limited liability company,
 APEX FLORIDA, LLC, a Florida
 limited liability company,

        Defendants.
                                        /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, SAGE EPSTEIN (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the following

 Complaint against Defendants, METHOD HEALTH, LLC, (hereinafter “METHOD HEALTH”),

 and APEX FLORIDA, LLC, (hereinafter “APEX”), (collectively referred to as “Defendants”), and

 alleges as follows:

                                            INTRODUCTION

        1.      Defendants unlawfully deprived Plaintiff of overtime wages during the course of

 her employment. This action arises under the Fair Labor Standards Act (“FLSA”) pursuant to 29

 U.S.C. §§ 201–216, to recover all overtime wages that Defendants refused to pay Plaintiff during

 the course of her employment period.

                                              PARTIES

        2.      During all times material hereto, Plaintiff was a resident of Broward County,

 Florida, over the age of 18 years, and otherwise sui juris.
Case 0:21-cv-61437-AHS Document 1 Entered on FLSD Docket 07/15/2021 Page 2 of 9




        3.      During all times material hereto, Defendant, METHOD HEALTH, was a Florida

 limited liability company located and transacting business within Fort Lauderdale, Florida, within

 the jurisdiction of this Honorable Court. METHOD HEALTH is headquartered and operates its

 principal location at 2810 E. Oakland Park Blvd., Suite 200(A), Fort Lauderdale, Florida 33306.

        4.      Defendant, METHOD HEALTH, was Plaintiff’s employer, as defined by 29 U.S.C.

 § 203(d), during all times pertinent hereto

        5.      During all times material hereto, Defendant, APEX, was a Florida limited liability

 company located and transacting business within Fort Lauderdale, Florida, within the jurisdiction

 of this Honorable Court. APEX is headquartered and operates its principal address at 1164 East

 Oakland Park Blvd., Suite 201, Oakland Park, Florida 33334.

        6.      During all times material hereto, Defendant, APEX was also Plaintiff’s employer,

 as defined by 29 U.S.C. § 203(d).

        7.      Defendants, METHOD HEALTH and APEX, were Plaintiff’s joint employers, as

 that term is defined by the FLSA and pertinent regulations.

                                 JURISDICTION AND VENUE

        8.      All acts and/or omissions giving rise to this dispute took place within Broward

 County, Florida, which falls within the jurisdiction of this Honorable Court.

        9.      Defendants, METHOD HEALTH and APEX are headquartered and regularly

 transact business in Broward County, Florida. Thus, jurisdiction is proper within the Southern

 District of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

        10.     Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C.

 § 216(b) and 28 U.S.C. § 1391(b).




                                                 2
Case 0:21-cv-61437-AHS Document 1 Entered on FLSD Docket 07/15/2021 Page 3 of 9




                                   GENERAL ALLEGATIONS

        11.     Defendant, METHOD HEALTH, purports to provide men, women and children

 with    physician     directed    programs      to       optimize   health   and   wellness.     See

 https://www.linkedin.com/company/methodhealth/about/ (last visited July 14, 2021).

        12.     Defendant, METHOD HEALTH, purports to employ 11-50 individuals. See

 https://www.linkedin.com/company/methodhealth/about/ (last visited July 14, 2021).

        13.     Defendant, APEX, is a comprehensive pain management clinic and has been

 operating in Florida since at least 2010.

                                         FLSA COVERAGE

        14.     Defendant, METHOD HEALTH, is covered under the FLSA through enterprise

 coverage, as METHOD HEALTH was engaged in interstate commerce during Plaintiff’s

 employment period. More specifically, METHOD HEALTH’s business and Plaintiff’s work for

 METHOD HEALTH affected interstate commerce because the goods and materials Plaintiff and

 other employees used and/or handled on a constant and/or continuous basis moved through

 interstate commerce prior to or subsequent to Plaintiff’s use of the same. Accordingly, Defendant,

 METHOD HEALTH, was engaged in interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(A).

        15.     During her employment with Defendant, METHOD HEALTH, Plaintiff and

 multiple other employees handled and worked with various good and/or materials that moved

 through interstate commerce, including, but not limited to: cell phones, clothing, computers,

 computer keyboards, desk organizers, hand sanitizer, protective gowns, masks, gloves, face

 shields, stethoscopes, needles, syringes, sterilization products, Band-Aids, gauzes, Tylenol, chairs,

 pens, paper, pencils, folders, prescription pads, calendars, envelopes, stamps, printers, IVs, blood

 collection tubes, blood safety lancets, tourniquets, etc.


                                                      3
Case 0:21-cv-61437-AHS Document 1 Entered on FLSD Docket 07/15/2021 Page 4 of 9




        16.     Defendant, METHOD HEALTH, regularly employed two (2) or more employees

 for the relevant time period, and these employees handled the same or similar goods or materials

 as Plaintiff, thus making Defendant, METHOD HEALTH an enterprise covered by the FLSA.

        17.     Defendant, METHOD HEALTH, grossed or did business in excess of $500,000.00

 during the years of 2018, 2019, 2020 and is expected to gross in excess of $500,000.00 in 2021.

        18.     Defendant, APEX, is covered under the FLSA through enterprise coverage, as

 APEX was engaged in interstate commerce during Plaintiff’s employment period.                 More

 specifically, APEX’s business and Plaintiff’s work for APEX affected interstate commerce

 because the goods and materials Plaintiff and other employees used and/or handled on a constant

 and/or continuous basis moved through interstate commerce prior to or subsequent to Plaintiff’s

 use of the same. Accordingly, Defendant, APEX, was engaged in interstate commerce pursuant

 to 29 U.S.C. § 203(s)(1)(A).

        19.     During her employment with Defendant, APEX, Plaintiff and multiple other

 employees handled and worked with various good and/or materials that moved through interstate

 commerce, including, but not limited to: cell phones, clothing, computers, computer keyboards,

 desk organizers, hand sanitizer, protective gowns, masks, gloves, face shields, stethoscopes,

 needles, syringes, sterilization products, Band-Aids, gauzes, Tylenol, chairs, pens, paper, pencils,

 folders, prescription pads, calendars, envelopes, stamps, printers, IVs, blood collection tubes,

 blood safety lancets, tourniquets, etc.

        20.     Defendant, APEX, regularly employed two (2) or more employees for the relevant

 time period, and these employees handled the same or similar goods or materials as Plaintiff, thus

 making Defendant, APEX an enterprise covered by the FLSA.




                                                  4
Case 0:21-cv-61437-AHS Document 1 Entered on FLSD Docket 07/15/2021 Page 5 of 9




        21.     Defendant, APEX, grossed or did business in excess of $500,000.00 during the

 years of 2018, 2019, 2020 and is expected to gross in excess of $500,000.00 in 2021.

        22.     During all material times hereto, Plaintiff was a non-exempt employee of

 Defendants, METHOD HEALTH and APEX, within the meaning of the FLSA.

                               JOINT ENTERPRISE COVERAGE

        23.     During all times material hereto, Defendants METHOD HEALTH and APEX

 performed substantially related activities, as both corporate entities focused their operation on

 providing health and wellness services to their patients.

        24.     Defendants, METHOD HEALTH and APEX used central management and/or

 common control to effectuate the business needs of both entities.

        25.     Moreover, during all times material hereto, Defendants, METHOD HEALTH and

 APEX, were engaged in offering substantially the same or similar services to their clients,

 customers, patients and employees.

        26.     Defendants, METHOD HEALTH and APEX also shared a common business

 purpose during all times material hereto.

        27.     During all times material hereto, Defendant, METHOD HEALTH used APEX’s

 assistance in its operations and vice-versa.

        28.     During times material hereto, supervisors for APEX managed and supervised

 METHOD HEALTH employees, including Plaintiff, and vice-versa.

        29.     Upon information and belief, the gross revenue of Defendants, METHOD

 HEALTH and APEX, was collectively in excess of $500,000.00 in 2018, 2019, 2020 and are

 expected to collectively gross in excess of $500,000.00 in 2021.




                                                  5
Case 0:21-cv-61437-AHS Document 1 Entered on FLSD Docket 07/15/2021 Page 6 of 9




        30.     Defendants, METHOD HEALTH and APEX intermingle resources, finances,

 employees and supplies to provide services and resources to their clients, patients, customers and

 employees.

        31.     During all time periods hereto, Defendants, METHOD HEALTH and APEX,

 maintained control over the day-to-day operations of METHOD HEALTH and APEX, including

 the payroll, human resources, hiring, firing, and scheduling of duties.

                          PLAINTIFF’S WORK FOR DEFENDANTS

        32.     Plaintiff began working for Defendant, METHOD HEALTH, as a part time medical

 assistant on or about January 16, 2021.1

        33.     On March 16, 2021, Plaintiff became a full-time employee and began working for

 both METHOD HEALTH and APEX. Moreover, beginning on or about March 16, 2021,

 Defendant, METHOD HEALTH directed Plaintiff to work two (2) days per week for APEX, at an

 APEX facility. However, METHOD HEALTH compensated Plaintiff for the work she performed

 for APEX.

        34.     Plaintiff performed identical work for both METHOD HEALTH and APEX from

 March 16, 2021 until her termination on or about June 29, 2021.

        35.     At all times material hereto, Plaintiff was a non-exempt, hourly employee, and was

 paid $17 per hour working for Defendants, plus a non-discretionary bonus for calling new leads

 from METHOD HEALTH’S Facebook page.

        36.     The non-discretionary bonus/commission was structured based upon the number of

 calls Plaintiff made on a weekly basis. Plaintiff also received additional non-discretionary




 1 On information and belief, Plaintiff worked less than 40 hours per week from January 16, 2021,
 through March 16, 2021.
                                                  6
Case 0:21-cv-61437-AHS Document 1 Entered on FLSD Docket 07/15/2021 Page 7 of 9




 remuneration when the leads she contacted visited METHOD HEALTH.                             These

 bonus/commission payments were non-discretionary.               Plaintiff regularly received her

 bonus/commission payment in addition to her hourly rate, and Plaintiff reasonably expected to

 receive the bonus/commission during each pay period.

         37.     As a result of the bonus/commission payments, Plaintiff’s total remuneration would

 fluctuate from pay period to pay period, thus altering Plaintiff’s regular hourly rate for purposes

 of overtime compensation.

         38.     From March 16, 2021 until on or about June 29, 2021, Plaintiff worked an average

 of 70 hours per week for Defendants.

         39.     In one or more workweeks, Defendants failed to compensate Plaintiff time-and-

 one-half her regular hourly rate when Plaintiff worked in excess of forty (40) hours in a workweek.

         40.     Defendants’ payroll records during the relevant time period do not accurately

 reflect the hours that Plaintiff worked.

         41.     Moreover, Defendants did not maintain accurate time records during Plaintiff’s

 employment period.

         42.     During all times material hereto, Defendants required Plaintiff to perform work

 from home, during after-hours, and on the weekends.

         COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                              (Against All Defendants)

         43.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 42 as though set forth

 fully herein.

         44.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29

 U.S.C. § 216(b).



                                                  7
Case 0:21-cv-61437-AHS Document 1 Entered on FLSD Docket 07/15/2021 Page 8 of 9




        45.       Defendants refused to compensate Plaintiff at the proper overtime rate of time-and-

 one-half her regular hourly rate as required by the FLSA for all hours worked in excess of forty

 (40) in a workweek.

        46.       Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as

 required by the FLSA, as Defendants knew (or should have known) of the overtime requirements

 of the FLSA, but failed to comply with same.

        47.       Defendants recklessly failed to investigate whether Defendants’ payroll practices

 were in accordance with the FLSA during the relevant time period.

        48.       Accordingly, the statute of limitations in this action should be three (3) years as

 opposed to two (2) years.

        49.       Defendants’ willful and/or intentional violations of federal wage law entitle

 Plaintiff to an additional amount of liquidated, or double, damages.

        50.       As a result of the violations alleged herein, Plaintiff was required to retain the

 undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

                  WHEREFORE, Plaintiff, SAGE EPSTEIN, respectfully requests that this

 Honorable Court enter judgment in her favor and against Defendants, METHOD HEALTH, LLC,

 and APEX FLORIDA, LLC, and award Plaintiff: (a) unliquidated damages to be paid by the

 Defendants, jointly and severally; (b) liquidated damages to be paid by the Defendants, jointly and

 severally; (c) reasonable attorney’s fees and costs to be paid by the Defendants, jointly and

 severally; and any and all such further relief as may be deemed just and reasonable under the

 circumstances.

                                   DEMAND FOR JURY TRIAL

    Plaintiff, SAGE EPSTEIN, requests and demands a trial by jury on all appropriate claims.


                                                   8
Case 0:21-cv-61437-AHS Document 1 Entered on FLSD Docket 07/15/2021 Page 9 of 9




         Dated this 15th day of July 2021.

                                                 Respectfully Submitted,

                                                 USA EMPLOYMENT LAWYERS-
                                                 JORDAN RICHARDS, PLLC
                                                 805 E. Broward Blvd. Suite 301
                                                 Fort Lauderdale, Florida 33301
                                                 Ph: (954) 871-0050
                                                 Counsel for Plaintiff

                                                 By: /s/ Jordan Richards
                                                 JORDAN RICHARDS, ESQUIRE
                                                 Florida Bar No. 108372
                                                 JAKE BLUMSTEIN, ESQUIRE
                                                 Florida Bar No. 1017746
                                                 Jordan@jordanrichardspllc.com
                                                 Jake@jordanrichardspllc.com

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on July 15,

 2021.

                                                 By: /s/ Jordan Richards
                                                 JORDAN RICHARDS, ESQUIRE
                                                 Florida Bar No. 108372


                                       SERVICE LIST:




                                             9
